Field, C. J.
So far as the plaintiffs’ bill is brought to recover of the defendant certain sums of money, the remedy, if there is any, is at law. So far as the bill prays for an injunction against the defendant, restraining it from enforcing or collecting the last two third parts of the original assessment, there are no averments in the bill that the defendant threatens to collect or is proceeding to collect these. The original assessment cannot be declared altogether void in this suit. The result of the plaintiffs’ petition for a jury to revise the assessment was not to vacate the original assessment, but to reduce the amount of it. The plaintiffs’ bill was rightly dismissed on demurrer, as stating no case of equitable cognizance. Bill dismissed.